internal_revenue_service number info release date uil cor-142919-01 the honorable dianne feinstein united_states senate washington d c date dear senator feinstein i apologize for the delay in responding to your inquiry copy enclosed dated date to ms carleen tally director of congressional affairs health care financing administration department of health and human services hhs you wrote on behalf of your constituent him and to other working senior citizens a member of hhs forwarded your inquiry to us for response who believes certain taxes are unfair to questions the fairness of requiring working senior citizens to pay federal_insurance_contributions_act fica tax which is made up of social_security and medicare taxes on his wages even though he receives social_security_benefits the congress enacted the social_security act and the fica to provide for a federal system of old-age survivors disability and hospital insurance under this system the social_security_tax finances old-age survivors and disability insurance the medicare_tax finances the hospital insurance generally an employer and an employee pay fica tax on wages paid to the employee during the employee’s working years regardless of age or whether the employee is receiving social_security_benefits while paying fica_taxes on wages paid to him the social_security retirement benefits and medicare coverage play an important role in the life of every american may be also questions the fairness of paying income taxes on his income including is correct in that social_security_benefits may be his social_security_benefits must pay on subject_to income_tax the amount of income_tax if any that the social_security_benefits he receives depends on the total amount of his income and benefits for that taxable_year to assist publication social_security and equivalent railroad retirement benefits that explains the federal_income_tax rules for social_security_benefits i have enclosed a copy of i hope this information is helpful if you have any questions please call me at or elliot m rogers identification_number at sincerely mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities office of the division counsel associate chief_counsel tax exempt and government entities enclosures
